Per Curiam. A re-hearing was granted in this case on account of an alleged variance between the verdict and the judgment. The suit was an action of forcible, detainer commenced before a justice of the peace and appealed to the circuit court. The complaint described the land by metes, and claimed two hundred and twenty acres. The verdict finds the defendant, guilty of unlawfully detaining the possession of the lands described in the complaint with certain exceptions, the first of which reads as follows: “Excepting 61 93-100 acres W. side, W. half, NE. fractional £ Sec. four, T. 13, N. R. 9 West.” The judgment follows the description in the complaint as to the whole of the land, and then proceeds as follows: “ Excepting 61 38-100 acres west side, west half northeast fractional £ section four, township 13 north, range 9 west.” This exception is not as broad as that in the verdict by fifty-five hundredths of an acre. The judgment is 'not supported by the verdict, and is therefore reversed and remanded, with directions to the court below to enter judgment in conformity with the verdict.- Reversed and remanded.